Citation Nr: 0315778	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

The veteran served on active military duty from July 1966 to 
June 1970.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to treatment 
that he has received for PTSD and 
hypertension at the VA Medical Center 
(VAMC) in New Orleans, Louisiana since 
his separation from service in June 1970.  

2.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Please use the document 
entitled, "Information In Support Of 
Claim For Service Connection For 
Post-Traumatic Stress Disorder (PTSD)," 
which was received in April 2003, to 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The veteran served in 
the United States Air Force from July 
1966 to June 1970.  He was stationed with 
the 315th Consolidated Aircraft 
Maintenance Squadron Materiel Control 
Unit (315th CAMS) at Phan Rang Air Force 
Base in Vietnam.  Provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran.  In this 
regard, the veteran has asserted that, 
during his service in Vietnam, he was 
subjected to numerous rocket and mortar 
attacks.  He has stated that these 
attacks killed an air policeman, a clerk, 
and nine "sappers (VC)."  In addition, 
he has reported that a mortar "dud" 
landed right outside the wall next to his 
bunk (at Quonset Hut Q-12).  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

3.  If any of the veteran's stressors are 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by a psychiatrist to determine the 
nature, extent, and etiology of the 
veteran's claimed PTSD.  The examiner 
should be informed that only a verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.   
 
If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record is sufficient 
to produce PTSD and whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors that are found to be 
established by the record and that are 
found to be sufficient to produce PTSD by 
the examiner.  

4.  Also, forward the veteran's claims 
folder to the VA examiner who had 
conducted the VA heart examination in 
November 2002, if she is available, to 
clarify the opinions that she had 
expressed at the prior evaluation.  The 
claims folder should be made available to 
the examiner.  Specifically, ask this 
examiner to state whether a diagnosis of 
hypertension is appropriate.  If so, 
request the examiner to express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension began during his active 
military duty (e.g., was related to any 
incident of such service) or, in the 
alternative, is the result of any 
service-connected disabilities, including 
his service-connected anxiety and 
dysthymic disorders.  In rendering such 
an opinion, the examiner's attention is 
directed to the service, and 
post-service, medical records, including 
those reports obtained pursuant to 
paragraph 1 of this memorandum.  Complete 
rationale for all opinions expressed, and 
conclusions reached, should be included 
in the report.  

If the examiner who conducted the 
November 2002 VA heart examination is not 
available, the veteran should be 
scheduled for a VA cardiovascular 
evaluation by another VA physician to 
determine the nature, extent, and 
etiology of any hypertension.  The claims 
folder should be made available to the 
examiner.  All cardiac pathology should 
be identified.  Additionally, the 
examiner should address the same 
questions posed to the examiner who had 
conducted the previous VA heart 
examination in November 2002.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

6.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for post-traumatic 
stress disorder and for hypertension.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




